—Casey, J.
Appeals from two judgments of the County Court of Columbia County (Leaman, J.), rendered September 14, 1992, (1) which revoked defendant’s probation and imposed a sentence of imprisonment, and (2) convicting defendant upon his plea of guilty of *904two counts of the crime of criminal sale of a controlled substance in the third degree.
On his appeal, defendant argues only the severity of his sentence of concurrent prison terms of 6 to 12 years imposed upon his plea of guilty of two counts of criminal sale of a controlled substance in the third degree. A sentence of 3 to 9 years, to be served concurrently with the 6- to 12-year terms, was also imposed as a result of the revocation of defendant’s probation relating to a prior conviction. The sentences were those promised by County Court if defendant pleaded guilty to the pending drug sale charges and defendant made no objection to the arrangement.
We find no reason to disturb or modify the sentence imposed. Defendant faced potential consecutive prison sentences of 12 Vi to 25 years on each felony and 5 to 15 years on the probation violation. Thus, defendant was benefited by his plea bargain and also by the dismissal of a criminal possession of a controlled substance in the seventh degree charge that was pending in Hudson City Court. In the circumstances, we find the sentences to be fair and reasonable. We find no vindictiveness, harshness or excessiveness.
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgments are affirmed.